Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/24/22 regarding application 16/700,746, in which claims 1, 5, 8, 13, and 15 were amended, claim 6 was cancelled, and new claim 21 was added. Claims 1-5 and 7-21 are pending and have been considered.


Response to Arguments
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 103 rejections of claims 1-5, 8-12, 14-17, and 20 based on Carstens, Overell, Brun, and Jang, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The closest prior art to independent claims 1, 8, and 15 is Carstens et al. (2018/0197128). Carstens discloses a method for identifying an event in data (event extraction from textual sources, [0021]), the method comprising: receiving data at a receiver from a data source, the data comprising one or more documents each comprising text (source data in electronic form and representing textual content, [0025]); performing natural language processing on the received data to generate processed data (employ natural language processing and other linguistics technology to identify companies in the text and to which statements relate, [0091]), the processed data indicating one or more sentences (parse documents into word sentences, [0101]); generating, based on the data and a first keyword set, a second keyword set having a greater number of keywords than the first keyword set (a set of indicative n-grams and variations of the indicative n-grams associated with relation-indicating words, [0030]); and for each keyword set of the first keyword set and each keyword in the second keyword set: detecting one or more keywords and one or more entities included in the processed data based on the keyword set and an entity set (at least two company names and a predefined relation indicating pattern based on the n-grams and variations of the n-grams, [0111]); determining one or more matched pairs based on the detected one or more keywords and the detected one or more entities (at least two company names, [0111]); extracting a sentence from a document based on the one or more sentences indicated by the processed data, where the sentence corresponds to at least one matched pair of the one or more matched pairs and comprises a single sentence or multiple sentences (identifying and selecting candidate word sentences that contain at least two company names and a predefined relation-indicating pattern based on a set of indicative n-grams and variations of the indicative n-grams associated with relation-indicating words, [0111]). However, Carstens does not disclose the limitations of amended claims 1, 8, and 15.

A combination or modification of Carstens and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 15, and therefore claims 1, 8, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-5, 7, 9-14, and 16-21 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                               05/26/22